Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/27/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  While the IDS refers to GB 2109832 as being published 1932-07-26, the publication GB 2109832 sent with the IDS was published 1983-06-08 and is directed to “A hair waving or straightening process and product” and as such appears to have no relevance to the present door or window.  Perhaps applicant confused an application number for a publication number.

Drawings
The drawings are objected to because:
The figures do not align with the specification with respect to what is being shown as the specification indicates figures 1-8 show swing fastening mechanism 9100 but reference numeral 9100 does not appear until figure 9 and similarly figures 13-19 as described as showing locking structure 9200 but reference numeral 9200 does not appear until figure 20.
The specification on page 13 indicates two ends of drive shaft 98 are snap fit to straight groove 9202 but fitting two ends to a single groove does not seems possible.  It appears from figure 3 that the ends are fixed in grooves on opposite sides of bracket 92 and what applicant refers to as the straight 
Reference numeral 9100 for the swing fastening mechanism in figure 9 is indicated with a reference line, however, as it appears that 9100 is the entire structure a reference arrow should be used as the line is meant to indicate the specific structure touched while an arrow indicates the entire section per 37 CFR 1.84(q),(r).
Figure 15 is blurry and pixelated with lines not in keeping with the requirements of 37 CFR 1.84(l) and shading not in keeping with 37 CFR 1.84(m).  Further, figure 15 appears to be rotated 90 degrees (i.e. roller 122 has a vertical axis in all other figures) but the reference numerals and figure indicator are oriented as if the figure was not rotated.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification includes numerous unclear descriptions that appear to have been translational issues.  As all of the issues are repeated in the claims the issues are described in detail in the below 112 rejections.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors as well as antecedent and other errors.  The following is a non-comprehensive list of such errors.  Applicant is advised to review all claims for similar issues.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fastening” (in swing fastening mechanism) in claim 1 is used by the claim to mean “rolling” or “supporting”, while the accepted meaning is “attaching”. The term is indefinite because the specification does not clearly redefine the term.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “locking” (in locking structure) in claim 1 is used by the claim to mean “guiding,” while the accepted meaning is “fastening with a lock.” The term is indefinite because the specification does not clearly redefine the term.

Claim 1 includes the limitation “snakelike groove” in line 5.  There is no general definition of “snakelike” in common meaning other than like a snake, which could mean a variety of things such as scaled, venomous, reptilian, etc…, and the specification does not clearly define the term.  It appears that applicant meant “serpentine”, which has a clear commonly accepted definition of “winding, twisting, or sinuous”.

Claim 1 includes the limitation “the groove” in line 5.  It is unclear if this is the same as the snakelike groove or a different second groove.  Examiner notes lines 6 and 8 revert to snakelike groove so a second groove would appear to be indicated but which of the other disclosed grooves is meant.



Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pulley” in claim 2 is used by the claim to mean “roller” while the accepted meaning is “wheel turned by or driving a belt” (there is no belt in the present invention connected to the pulley, pulley is the wheel upon which the door or window rolls along a rail) The term is indefinite because the specification does not clearly redefine the term.

Claim 2 includes the limitations “the pendulum member is provided with a snakelike groove, a drive shaft” in line 4 with respect to the swing fastening mechanism and “the end of the swing piece…is further provided with a snakelike groove; a limit shaft” in lines 20-21 with respect to the locking structure (limitation shortened to clarify issue).  As both the swing fastening mechanism and the locking structure have previously been recited as having a shaft and a snakelike groove in claim 1, it is unclear 

Claim 2 includes the limitation “a lower end of the pendulum member” in line 9.  Claim 2 has already previously recited the pendulum member having a lower end in line 3 so it is unclear how the pendulum could have a second lower end.  Appears to be an antecedent issue.

Claim 2 includes the limitation “there are two swing fastening mechanisms provided at the lower side” in line 33.  As the previous recitation was in the singular “the swing fastening mechanism”, it cannot be duplicated into two.  A second mechanism must be recited separately, i.e. as second swing fastening mechanism.  Applicant may also change the original recitation from “a swing fastening mechanism” to “at least one swing fastening mechanism”, which can then be further defined as “wherein the at least one swing fastening mechanism comprises two swing fastening mechanisms”.  A similar issue occurs with two locking structures in line 34.

Claim 3 includes the limitation “two ends of the drive shaft are movably snap-fitted in the straight groove” in lines 5-6.  As noted in the above drawing objection, the single groove appears to be a pair of grooves each on one side of the bracket.  As the cavity is hollow, a single vertical groove cannot be considered as going through it as the groove disappears into the empty space of the cavity, i.e. the structure forming the groove does not exists in the cavity so instead there are only the two separate grooves on either side of the cavity.  As such, the pair of grooves should not be referred to in the singular.



Claim 4 includes the limitation “a sheet-shaped lug” in line 4.  It is unclear what is encompassed by sheet-shaped as there is no definition in the specification and sheets take a variety of shapes (bed sheets have differing shapes such as flat or fitted, sheets of paper come in square, rectangular, and a variety of other shapes, sheets of metal are similar to sheets of paper in the shape variety, etc…).  It appears that applicant means something like substantially rectangular or vertically extending.

Claim 7 includes the limitation “the guide groove and mounting groove are both square grooves” in lines 1-2.  The drawings do not show either groove as square, both appear to be rectangular at least in cross-section.

Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 93/18261 to Strandengén (hereinafter Strand).
.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak